FILE COPY




                            COURT OF APPEALS
                         SEVENTH DISTRICT OF TEXAS
                                AMARILLO

                                       MANDATE
THE STATE OF TEXAS

       To the 299th District Court of Travis County, Greeting:

       BEFORE our Court of Appeals for the Seventh District of Texas, on May 22,
2014, the cause upon appeal to revise or reverse your judgment between

Douglas Hoopes v. The State of Texas

Case Number: 07-12-00201-CR Trial Court Number: D-1-DC-12-907052

was determined and therein our said Court made its order in these words:

      Pursuant to the Court’s opinion issued on May 22, 2014, it is hereby ordered,
adjudged and decreed that the judgment entered below is reversed and that a judgment
of acquittal is hereby rendered.

       It is further ordered that this decision be certified below for observance.

                                           oOo

      WHEREFORE, WE COMMAND YOU to observe the order of said Court of
Appeals for the Seventh District of Texas, in this behalf, and in all things to have it duly
recognized, obeyed and executed.

     WITNESS, the Honorable Justices of our said Court, with the seal thereof
annexed, at the City of Amarillo on January 12, 2015.


                                                         Vivian Long
                                                         VIVIAN LONG, CLERK